Relator requests that this court compel respondent judge to grant jail time credit in State v. Williams, Cuyahoga County Court of Common Pleas Case No. CR-350728.
Respondent has filed a motion for summary judgment attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on January 28, 1999 in which respondent granted relator 73 days jail time credit. Respondent argues that this action in mandamus is, therefore, moot. We agree.
Relator contends, however, that R.C. 2945.71(E) requires that he receive three days jail time credit for each day in jail. That is, relator disputes the number of days jail time credit granted by respondent court. "Any errors associated with the calculation of jail time credit must be addressed through a direct appeal."State ex rel. Nash v. Villanueva(Jan. 28, 1999), Cuyahoga App. No. 75645, unreported (citations deleted).
Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE